Exhibit 10.5

 

*** Where this marking appears throughout this Exhibit 10.5, information has
been omitted pursuant to a request for confidential treatment and such
information has been filed with the Securities and Exchange Commission
separately.

 

GAS GATHERING CONTRACT

 

BETWEEN

 

DEVON GAS SERVICES, L.P.

 

AS “SHIPPER”

 

AND

 

SWG PIPELINE, L.L.C.

 

AS “GATHERER”

 

March 7, 2014

Effective as of March 1, 2014

 

 

East Johnson County System

 

Johnson County, Texas

 

--------------------------------------------------------------------------------


 

GAS GATHERING CONTRACT

 

This Gas Gathering Contract is made and entered into this 7th Day of March, 2014
but effective as of the 1st Day of March, 2014 (the “Effective Date”), by and
between Devon Gas Services, L.P., a Texas limited partnership (“Shipper”), and
SWG Pipeline, L.L.C., a Texas limited liability company (“Gatherer”).

 

WITNESSETH

 

WHEREAS, Shipper has available a supply of Committed Gas and desires for
Gatherer to perform the services described herein with respect to said Committed
Gas; and

 

WHEREAS, Gatherer or Gatherer’s Agents operates a pipeline system which is
capable of receiving deliveries of Committed Gas and redelivering the Committed
Gas; and

 

WHEREAS, Shipper desires to deliver to Gatherer the Committed Gas for Gathering
and Gatherer desires to receive from Shipper such Committed Gas for those
purposes, all subject to and in accordance with the terms and conditions
contained in this Contract.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Contract, Shipper and Gatherer
(individually, a “Party” and collectively, the “Parties”) agree with each other
as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1                               Each of the following terms enclosed by
quotation marks in this ARTICLE 1.1 shall be a defined term, and each term
enclosed by parentheses and quotation marks in the preamble or body of this
Contract, or otherwise defined in this Contract, shall also be a defined term,
and wherever used in this Contract, each such defined term shall have the
meaning provided for it in this Contract:

 

1.1.1                     “Appendix” shall mean that certain “Appendix — General
Terms and Conditions to Gas Gathering Contract”, which is attached hereto.

 

1.1.2                     “Btu” shall mean British Thermal Unit.

 

1.1.3                     “Committed Gas” shall mean all Natural gas produced
from the Dedicated Area and attributable to Contractually Dedicated Area
Interests, except for all Natural gas (including all constituents and components
thereof, and all products derived therefrom) expressly excluded or reserved by
Shipper hereunder, including but not limited to, ITEM 1.1 of this Contract. The
term “Committed Gas” shall also include quantities of Natural gas Shipper elects
to make subject to this Agreement pursuant to ARTICLE 2.6.

 

1.1.4                     “Condensate” shall mean the liquid hydrocarbons,
condensates, and/or distillates that are recovered from gas in typical oil and
gas separators or pipeline drips,

 

1

--------------------------------------------------------------------------------


 

compressor discharge, or suction scrubbers, usually from changes in ambient or
ground temperature and/or pressure, but not from processing.

 

1.1.5                     “Contract” shall mean this Gas Gathering Contract,
including the Appendix and Exhibits attached hereto and any future amendments
and/or exhibits.

 

1.1.6                     “Contractually Dedicated Area Interests” shall mean
the following interests and rights (insofar only as those interests and rights
cover or pertain to any lands located in the Dedicated Area) that are now or
hereafter subject to a legally binding agreement or arrangement by virtue of
which Shipper has or will have the right to market and/or Gather Natural gas and
provide other services attendant thereto that is produced from those lands
and/or lands spaced, pooled, or communitized therewith and is attributable to
those interests and rights: (i) any fee or term mineral or royalty interest;
(ii) any interest or right in or derived or carved from any oil and gas lease;
(iii) any interest or right derived from any pooling or unitization order; and
(iv) any interest or right in or derived from any agreement (including any
farmout, operating, communitization, marketing, purchase and sales, pooling, or
unit agreement) pertaining to any right or interest identified or referenced in
clause or item (i), (ii) or (iii) of this definition of Contractually Dedicated
Area Interests; and (v) any option or contractual right to acquire or earn any
interest or right identified or referenced in clause or item (i), (ii), (iii) or
(iv) of this definition of Contractually Dedicated Area Interests.

 

1.1.7                     “Cubic Foot of gas” shall mean the volume of gas
necessary to fully fill one (1) cubic foot of unfilled space at a pressure base
of 14.65 pounds per square inch absolute at a temperature of sixty degrees
Fahrenheit (60°F).

 

1.1.8                     “Day” or “day” shall mean a period of 24 consecutive
hours beginning and ending at 9:00 a.m., Central Clock Time.

 

1.1.9                     “Dedicated Area” shall mean all the lands included or
enclosed in the bold outlined area depicted in Exhibit “A.” With respect to
Tarrant County, Texas, the “Dedicated Area” shall only apply to those
Contractually Dedicated Area Interests that are located entirely within Abstract
A-931 of the Abner Lee Survey.

 

1.1.10              “Delivery Point(s)” shall be the locations as identified in
ARTICLE 5.1, where Shipper delivers the Committed Gas to Gatherer.

 

1.1.11              “Firm Basis” shall mean the highest level of Gathering
services then offered by Gatherer on Gatherer’s Pipeline System where Gatherer
may interrupt its performance without liability only to the extent such
performance is prevented by reasons of Force Majeure or any other agreed upon
event. The term “Firm Basis” shall also incorporate the concept of “no notice
service” which means the delivery and redelivery of Natural gas on an
instantaneous or as-soon-as-reasonable basis without the need to provide any
minimum amount of advance notice or to specify the quantity of gas to be
delivered and redelivered.

 

2

--------------------------------------------------------------------------------


 

1.1.12              “Gathered Volume” shall mean, for any period, the sum of
Shipper’s volume of Committed Gas (in MMBtu) delivered at each Delivery Point
during that period less (i) Committed Gas used during that period by Gatherer
for compression and treating fuel as described in ARTICLE 3.2.3 but excluding
any purchased fuel gas, (ii) Shipper’s pro-rata share of Committed Gas used for
fuel on Gatherer’s Pipeline System, including fuel use for treating purposes
hereunder, (iii) loss and unaccounted for gas on Gatherer’s Pipeline System
(including gains or losses) during that period, and (iv) gas used by Shipper for
gas lift operations on Wells during that period.

 

1.1.13              “Gatherer’s Agent” shall mean any person or entity with
which Gatherer has contracted to provide, on occasion, certain post-production
services, including transmission, Gathering, treating, compression, measurement,
accounting, or testing services, on behalf of Gatherer with respect to the
Committed Gas.

 

1.1.14              “Gatherer’s Metering Facilities” shall mean Gatherer’s or
Gatherer’s Agent’s meter and related facilities located at the Delivery Points
and/or the Redelivery Points.

 

1.1.15              “Gatherer’s Pipeline System” shall mean Gatherer’s and/or
Gatherer’s Agent’s pipeline system which is utilized to Gather the Committed Gas
hereunder.

 

1.1.16              “Gathering” shall mean the receipt of gas at the Delivery
Points by Gatherer or Gatherer’s Agent and the compression, treating,
dehydration, and redelivery of said gas by Gatherer or Gatherer’s Agent at the
Redelivery Points. Wherever the term “Gather” or “Gathered” is used with initial
capitalization in this Contract, such term shall have the same meaning as
Gathering.

 

1.1.17              “GPM” shall mean gallons per Mcf.

 

1.1.18              “Gross Heating Value” shall mean the number of Btus produced
by the combustion at constant pressure of an amount of gas which would fully
fill one (1) Cubic Foot of gas at saturated conditions.

 

1.1.19              “Law” shall mean any and all constitutional provisions,
rules, codes, regulations, statutes, ordinances, enactments, judicial and
administrative orders, decrees, standards, decisions and rulings that are
adopted, enacted, promulgated or issued by any federal, state, municipal, parish
or tribal governmental authority, including the common law.

 

1.1.20              “Losses” shall mean any actual loss, cost, claim, penalty,
liability, damage, demand, suit, sanction, cause of action of every kind of
character (including damage to property, personal injury, or death), judgment,
lien, encumbrance, fine, or expense, including reasonable attorneys’ fees,
investigation expenses, and court costs.

 

3

--------------------------------------------------------------------------------


 

1.1.21              “Maximum Delivery Pressure” shall have the meaning set forth
in ARTICLE 5.1.

 

1.1.22              “Natural gas” or “gas” shall mean natural gas produced from
gas wells and gas produced in association with oil, including all hydrocarbon
and non-hydrocarbon components, casinghead gas produced from oil wells, gas well
gas and stock tank vapors.

 

1.1.23              “Mcf” shall mean one thousand (1,000) Cubic Feet of gas.

 

1.1.24              “MMBtu” shall mean one million (1,000,000) Btus.

 

1.1.25              “Month” or “month” shall mean the period of time beginning
at 9:00 a.m. Central Clock Time on the first day of the calendar month and
ending at 9:00 a.m. on the first day of the next succeeding calendar month.

 

1.1.26              “Psig” or “psig” shall mean pounds per square inch gauge.

 

1.1.27              “Redelivery Point(s)” shall have the meaning as set forth in
ARTICLE 5.2.

 

1.1.28              “Settlement Point(s)” shall mean, if applicable, the
location or point at which title, custody, and possession of the Committed Gas
attributable to Shipper is first transferred from Shipper or Shipper’s designee
to a Third Party or its designee. For purposes of allocating said Committed Gas
back to each Well, such Committed Gas shall be measured at dry conditions.

 

1.1.29              “Third Party” shall mean any person or entity other than
Gatherer, Gatherer’s Agent, or Shipper.

 

1.1.30              “Wells” shall mean any well classified by any governmental
authority or under any applicable Law as a gas well or oil well in which gas
produced therefrom and attributable to a Contractually Dedicated Area Interest
subject to this Contract has been dedicated to Shipper, whether such well now
exists or is hereafter drilled.

 

1.2                               The headings and titles in this Contract are
for guidance and convenience of reference only and do not limit or otherwise
affect or interpret the provisions of this Contract.  Each reference made in
this Contract to an article or item (as used in the Appendix) is to the
applicable article or item in this Contract unless the context clearly indicates
otherwise.

 

1.3                               The words “this Contract”, “herein”, “hereby”,
“hereunder”, “hereof”, and words of similar import refer to this Contract as a
whole and not to any particular part of this Contract, unless the context
clearly indicates otherwise.

 

1.4                               Each reference made in this Contract to an
exhibit is to the applicable exhibit attached hereto, unless the context clearly
indicates otherwise.  The Appendix and each exhibit attached hereto are made a
part hereof.

 

4

--------------------------------------------------------------------------------


 

1.5                               As used in this Contract, (i) any pronoun in
masculine, feminine or neuter gender shall be construed to include all other
genders, (ii) the term “including” shall be construed to be expansive rather
than limiting in nature and to mean “including without limitation”, except where
the context clearly otherwise requires, (iii) each term that is defined in this
Contract in the singular shall include the plural of such term, and each term
that is defined in this Contract in the plural shall include the singular of
such term, and (iv) the words, phrases, and terms used herein shall have their
ordinary meaning unless it is clearly indicated otherwise in this Contract or
unless such word, phrase or term is defined in this Contract.

 

1.6                               Both Parties participated in the drafting of
this Contract.  If any ambiguity is contained herein, no weight shall be given
in favor of or against a Party in resolving that ambiguity on account of that
Party’s drafting of this Contract.

 

1.7                               Any reference to any time or period of time is
to the applicable time or period of time in the Dedicated Area.

 

ARTICLE 2

DEDICATION AND PROPERTIES COVERED

 

2.1                               Subject to the terms and conditions of this
Contract and except as otherwise provided in this Contract, Shipper hereby
commits and dedicates exclusively to Gatherer all of the Committed Gas
attributable to the Contractually Dedicated Area Interests for the term of this
Contract for the purposes provided in this Contract. The commitment and
dedication set forth in this Section 2.1 shall be deemed a covenant running with
the Dedicated Area and shall be binding on the successors and assigns of
Shipper.

 

2.2                               Shipper represents and warrants to Gatherer
that when Shipper delivers the Committed Gas to Gatherer during the term hereof,
Shipper will have the right to Gather and/or market the Committed Gas produced
from the Contractually Dedicated Area Interests, free from liens and adverse
claims of every kind and, subject to the reservation of rights described in ITEM
1.1(c), will not waive or consent to any release, termination, or early
expiration of any said Contractually Dedicated Area Interests during the term
hereof without the express prior written consent of Gatherer, which shall not be
unreasonably withheld. Shipper further represents and warrants that when the
Committed Gas is delivered to Gatherer at the Delivery Points that such
Committed Gas will be owned or controlled by Shipper and will not be subject to
any prior unreleased dedication as of the Effective Date. If after the Effective
Date Shipper obtains the right to market and/or Gather gas within the Dedicated
Area, then that gas shall become Committed Gas hereunder when Shipper obtains
that right except as otherwise provided herein; provided, however, if said gas
is subject to prior unreleased written dedication or commitment for the type of
services provided for herein, then such interests shall be excluded from
dedication hereunder unless and until all such contractual commitments and
dedications have expired or are terminated, or have been assigned to Shipper or
released.  Shipper shall indemnify, protect, defend, and hold Gatherer harmless
from all Losses incurred or suffered by Gatherer arising from and out of claims
of any Third Party with respect to the representations and warranties in this
ARTICLE 2.2.

 

5

--------------------------------------------------------------------------------


 

2.3                               Subject to the terms of this Contract, at the
Delivery Points, Shipper will deliver to Gatherer, and Gatherer will receive
from Shipper, all of the Committed Gas produced from the Wells insofar as that
Committed Gas is attributable to the Contractually Dedicated Area Interest in
the Wells.

 

2.4                               Contemporaneously with the execution of this
Contract, the Parties shall execute, acknowledge, deliver, and record a “short
form” memorandum of this Contract in the form of Exhibit “C” which shall be
placed of record in the counties in which the Dedicated Area is located. All
preparation to, filing of, and costs associated with the “short form” memorandum
and any subsequent amendment to said “short form” memorandum shall be the sole
responsibility of and borne solely by Gatherer.

 

2.5                               Promptly after Gatherer’s receipt of each
written request for same by Shipper, Gatherer shall deliver to Shipper a written
release in recordable form of the dedication and commitment provided in
ARTICLE 2.1 regarding any Natural gas (including any Committed Gas) released by
Gatherer under ITEM 2.4 or ITEM 3.2.

 

2.6                               From time to time during the first five
(5) years of the Initial Term hereof and subject to the terms of this
ARTICLE 2.6, Shipper shall have the right to deliver quantities of Natural gas
to Gatherer at mutually agreeable locations on Gatherer’s Pipeline System and
said Natural gas shall be deemed Committed Gas for purposes hereunder, in each
case if it (i) is owned or controlled by Shipper, (ii) is located outside of the
Dedicated Area, (iii) is not attributable to Contractually Dedicated Area
Interests, (iv) meets the quality specifications of ITEM TWO, (v) does not cause
material operational issues on Gatherer’s Pipeline System, and (vi) does not
require Gatherer to spend more than a de minimus amount of money to make changes
to Gatherer’s Pipeline System to accommodate such quantities of Natural gas. The
quantities of said designated Committed Gas shall be subject to the provisions
of ITEM FIVE; provided, however, once Shipper has satisfied its Gathering Volume
Commitment, the priority status of Natural gas delivered pursuant to this
ARTICLE 2.6 shall be changed from a Firm Basis to a priority status equal to
other Third Party contracts previously agreed to by the Parties. Shipper shall
be solely responsible for the cost of constructing new Delivery Points on
Gatherer’s Pipeline System in order to facilitate the receipt of said designated
Committed Gas. If Gatherer receives Committed Gas pursuant to this ARTICLE 2.6,
then Shipper represents and warrants to Gatherer that Shipper will have the
right to Gather and/or market said Committed Gas, free from liens and adverse
claims of every kind. Shipper shall indemnify, protect, defend, and hold
Gatherer harmless from all Losses incurred or suffered by Gatherer arising from
and out of claims of any Third Party with respect to the representations and
warranties in this ARTICLE 2.6.  The Parties understand and agree that Committed
Gas delivered and received pursuant to this ARTICLE 2.6 is not a dedication of
any wells, lands, leases, or other similar interests. Further, the Committed Gas
delivered and received pursuant to this ARTICLE 2.6 shall be subject to the
terms and conditions of this Agreement except for the following provisions:
ARTICLE 1.1.6, ARTICLEs 2.1 through 2.5, ITEM ONE, ITEM THREE, and ITEM 4.1 as
such provision applies to Wells only.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 3

FEES, VOLUME COMMITMENT AND ALLOCATION

 

3.1                               Subject to all other applicable provisions of
this Contract and as full consideration for the quantity of Committed Gas
Gathered hereunder by Gatherer each month, Shipper shall pay and Gatherer shall
accept from Shipper an amount equal to sum of the applicable fees and payments
as described in this ARTICLE 3.

 

3.2.1                     The fee for Gathering, compressing, treating, and
dehydrating the Committed Gas from the Delivery Point to the Redelivery Point
(“Gathering Fee”) shall equal $*** per MMBtu multiplied by the Gathered Volume.

 

3.2.2                     Beginning January 1, 2015 and each
January 1st thereafter during the term hereof, the Gathering Fee shall be
automatically adjusted by the percentage increase or decrease in the Consumer
Price Index, All Urban Consumers (“CPI”) as published by the U.S. Department of
Labor Bureau of Labor Statistics calculated for the twelve (12) Months
immediately preceding the date of escalation; provided, however, the fee shall
never be decreased below its initial amount.  The Parties shall use the
negotiation procedure described in ITEM 11.1 to attempt to resolve any dispute
between them regarding any change or adjustment to the CPI.  If the Parties fail
to fully resolve the dispute, either Party may invoke the binding arbitration
procedure described in ITEM 11.6 to resolve it.  The Gathering Fee for the
immediately preceding calendar year shall remain in effect until a new Gathering
Fee (as well as the effective dates thereof) is agreed upon by the Parties or
determined by arbitration, and such agreed upon or determined fee shall be
retroactively applied for the applicable new calendar year.

 

3.2.3                     Each Month during the term of this Contract, Gatherer
is authorized to utilize a portion of the Committed Gas received from Shipper at
each Delivery Point as compression fuel for the operation of Gatherer’s
compression equipment hereunder.

 

3.2.4                     The allocation of Committed Gas (in MMBtu) measured at
the Redelivery Point(s) and/or Settlement Point(s), as applicable, among the
Wells which are attributable to the Committed Gas delivered to Gatherer each
Month from such Wells shall be determined each Month on a Well-by-Well basis by
multiplying the Gas as measured at the applicable Redelivery Point or Settlement
Point by a ratio where the numerator is (a) each Delivery Point’s share of
Gathered Volume MMBtu excluding the loss/gain deductions pursuant to
ARTICLE 1.1.12(iii) and the denominator is (b) the sum of all Delivery Point’s
Gathered Volumes excluding the loss/gain deductions pursuant to
ARTICLE 1.1.12(iii). For the purposes of allocating fuel deduction pursuant to
ARTICLE 1.1.12(i) and ARTICLE 1.1.12(ii), such fuel (expressed in MMBtu) will be
allocated to each Well based on a ratio where the numerator is (a) each Delivery
Point’s share of Committed Gas less gas used by Shipper for gas lift operations
pursuant to ARTICLE 1.1.12(iv) and the denominator is (b) the sum of all
Delivery Point’s share of Committed Gas less gas used by Shipper for gas lift
operations.

 

7

--------------------------------------------------------------------------------


 

3.3                               Volume Commitment. Subject to the terms and
conditions hereof, the Parties agree upon the following:

 

(a)         Gathering Volume Commitment. Shipper shall deliver to Gatherer a
daily average of not less than 125,000 Mcf per Day of Committed Gas during each
calendar year for the first five (5) years of the Initial Term (“Gathering
Volume Commitment”). Subject to ARTICLE 3.3(b) and ARTICLE 3.3(c), in the event
Shipper fails to deliver at least the Gathering Volume Commitment for any
applicable calendar quarter, Shipper shall pay Gatherer an amount equal to the
product of the (i) Gathering Fee, (ii) positive difference between (A) the
product of the Gathering Volume Commitment and the number of days in such
calendar quarter and (B) the Gathered Volume for such calendar quarter and
(iii) the average Gross Heating Value of the Gathered Volume for such calendar
quarter (“Gathering Volume Commitment Deficiency Payment”). Any Gathering Volume
Commitment Deficiency Payment made by Shipper to Gatherer hereunder shall be
considered liquidated damages and Gatherer’s sole and exclusively remedy
regarding the delivery deficiency of the Gathering Volume Commitment.

 

(b)         Relief from Volume Commitment. Shipper shall be excused from
delivering a portion of the Gathering Volume Commitment and making payment of
any corresponding deficiency payment related thereto only under the following
circumstances:

 

(i)                                     If Gatherer fails to Gather at least the
Gathering Volume Commitment and such failure is not expressly excused hereunder,
the applicable corresponding deficiency payment shall not apply to the extent of
the affected volumes of Committed Gas; or

 

(ii)                                  If, due to an event of Force Majeure, on
any day, Gatherer is unable to Gather at least the Gathering Volume Commitment,
such day shall be excluded from the calculations of the Gathering Volume
Commitment Deficiency Payment as if such day had not occurred during the
applicable calendar quarter.

 

(c)          Over/Under Deliveries of Gathering Volume Commitment. If Shipper,
during any quarter of a calendar year in which the Gathering Volume Commitment
is in effect, delivers to Gatherer an amount of Committed Gas: (i) in excess of
the Gathering Volume Commitment for such quarter (“Excess Gathered Amount”),
then Shipper shall have the right to credit said Excess Gathered Amount against
its Gathering Volume Commitment for the succeeding calendar quarter; or
(ii) that is less than the Gathering Volume Commitment for such quarter
(“Deficient Gathered Amount”), then Shipper shall have the right to make-up its
Gathering Volume Commitment for such calendar quarter by delivering to Gatherer
the Deficient Gathered Amount in excess of the Gathering Volume Commitment for
the succeeding calendar quarter. In the event Shipper fails to deliver the
Deficient Gathered Amount to Gatherer during

 

8

--------------------------------------------------------------------------------


 

said succeeding calendar quarter, then Shipper shall pay Gathering Volume
Commitment Deficiency Payment in accordance with ARTICLE 3.3(a).

 

3.4                               Mutually Beneficial Projects. From time to
time during the term hereof, the Parties may desire to evaluate and participate
in certain mutually beneficial projects that would add or enhance the value each
receives under this Contract. Such projects may include, but not be limited to,
reducing fuel consumption, lowering pipeline pressures to enhance gas deliveries
hereunder (whether by offloading gas volumes or through compression), changing,
modifying, or altering gas flow patterns across Gatherer’s Pipeline System from
the current system configuration, offloading volumes of gas to Third Parties and
modifying Gatherer’s Pipeline System in order to accommodate the disposition of
said volumes, and expanding capacity on Gatherer’s Pipeline System.

 

3.4.1                     If a Party (“X”) desires to propose a project to the
other Party (“Y”), then X shall submit said proposal to Y in writing where such
proposal shall contain at least the following information: type and scope of
project; anticipated benefits (i.e. cost savings, increased volumetric
throughput); estimated timeline for construction, installation, and initial
operation; and estimated cost and expenses. Within thirty (30) days of Y’s
receipt thereof, the Parties shall meet to discuss the commercial viability of
the proposal taking into consideration the cost of the project, the estimated
payout, and the anticipated benefits for both Parties. If the Parties agree to
proceed with the proposed project (either as initially proposed or as modified),
then such arrangement shall be memorialized in a separate agreement containing
necessary terms including, but not limited to, the scope of work, cost, and the
payor and payee.

 

3.4.2                     If, after sixty (60) days from Y’s receipt of the
proposal described above in ARTICLE 3.4.1, the Parties are unable to agree upon
the proposal or any alternatives thereto, then the Parties shall submit such
proposal to designated representatives from both Parties for their review and
consideration of said proposal. The designated representatives shall be
comprised of individuals who were not part of the initial or any subsequent
review and/or discussion of the project and have the requisite corporate
authority to bind its respective Party. Within thirty (30) days from receipt of
said proposal, the designated representatives from each Party shall make a
determination to (i) approve the project, (ii) disapprove the project, or
(iii) re-submit the project to the initial group with further guidance and/or
instructions.

 

3.5                               Gas Lift. At any time and from time to time
during the term hereof, Shipper may request Gatherer to deliver to Shipper a
quantity of gas for Shipper’s gas lifting operations. Such service shall be
offered by Gatherer to Shipper in accordance with the terms and conditions set
forth in Exhibit “D,” attached hereto and made a part hereof.

 

ARTICLE 4

TERM AND TERMINATION

 

4.1                               This Contract shall be effective from the
Effective Date and shall continue and remain in full force and effect for a
primary term of ten (10) years (the “Initial Term”) and year-to-

 

9

--------------------------------------------------------------------------------


 

year thereafter until terminated by Gatherer or Shipper (i) upon the giving of
notice to the other Party of its intention to terminate this Contract at least
one hundred eighty (180) days prior to the end of the Initial term or any
extension term or (ii) as otherwise provided in this ARTICLE 4.

 

4.2                               Prior to the termination or expiration of this
Contract, each Party shall use its best efforts to negotiate in good faith
mutually agreeable services and associated rates in order to extend the term of
this Contract. If the Parties are unable to agree upon a certain service, what
may or may not be included in said service, or the rate for said service, then
such dispute shall be resolved in accordance with ITEM ELEVEN.

 

4.3                               The termination of this Contract in accordance
with this ARTICLE 4 shall not impair, impede or otherwise adversely affect any
right, claim or cause of action that a Party may have arising prior to or as a
result of that termination, including the right to obtain and receive any
payment owing under this Contract.

 

4.4                               This ARTICLE 4.4, ARTICLE 4.3, ARTICLE 4.2,
ARTICLE 7.2, and ITEMs 10.7, 10.13, 10.14, and ELEVEN of the Appendix shall
survive the termination of this Contract.

 

ARTICLE 5

DELIVERY/REDELIVERY POINTS AND PRESSURE

 

5.1                               The Delivery Point(s) for the Committed Gas
shall be at the inlet flange of Gatherer’s Metering Facilities located near the
site of production facilities for each Well, or at other mutually agreeable
locations on Gatherer’s Pipeline System. Shipper shall cause the Committed Gas
to be delivered at a pressure sufficient to allow the Committed Gas to flow into
Gatherer’s Pipeline System at each Delivery Point against the prevailing line
pressure at such point but not in excess of the maximum allowable operating
pressure (“MAOP”) of Gatherer’s Pipeline System at such Delivery Point. Gatherer
retains the right to set a maximum delivery pressure, relative to Shipper’s
deliveries of Committed Gas, so that the system can be operated in an efficient
manner (“Maximum Delivery Pressure”); provided, however, it is the Parties’
intent for Gatherer to operate Gatherer’s Pipeline System in a manner that
maximizes the amount of Committed Gas to be delivered into the system while
allowing Gatherer to optimize the efficiency thereof. If Shipper elects to
install compression facilities and Gatherer reasonably determines that there is
a pulsation problem because of those compression facilities, then Shipper will
install a pulsation dampener (which shall have a design reasonably acceptable to
Gatherer) at Shipper’s sole cost and expense, between such compression
facilities and Gatherer’s Metering Facilities at the Delivery Point(s).

 

5.2                               The Redelivery Point(s) for the Committed Gas
shall be at the inlet to each downstream pipeline’s metering facilities located
at mutually agreeable points as further described on Exhibit “B.” Gatherer shall
cause the Committed Gas to be delivered at a pressure sufficient to allow the
Committed Gas to flow into each downstream pipeline at the Redelivery Point(s)
against the prevailing pressure but not in excess of the MAOP of the downstream
pipeline at the Redelivery Point(s).

 

10

--------------------------------------------------------------------------------


 

5.3                               Consistent with the Firm Basis service
provided by Gatherer hereunder, Shipper shall not be required to provide
Gatherer with nominations of the Committed Gas at the Delivery Points. Shipper
shall be solely responsible for all nominations and scheduling for its Committed
Gas at the Redelivery Points and shall be solely responsible for any costs,
penalties, and expenses associated therewith including any imbalances. If
Shipper fails for any reason to take or otherwise dispose of all or any part of
Shipper’s share of Committed Gas for any month during the term hereof and such
failure adversely affects the operations or integrity of Gatherer’s Pipeline
System, then Gatherer shall have the right, but not the obligation, to market
Shipper’s share of Committed Gas in a commercially reasonable manner but with
prior written notice to Shipper; provided, however, that Gatherer shall account
to and timely pay Shipper for the proceeds received by Gatherer from the
disposition thereof.

 

ARTICLE 6

NOTICES

 

6.1                               All notices provided for herein shall be in
writing and may be sent by facsimile or mutually acceptable electronic means, a
nationally recognized overnight courier service, first class mail, or hand
delivered to a Party at its applicable address listed below.  Notice shall be
considered given on the first business day after its receipt by the addressee. 
In the absence of proof of the actual receipt date, the following presumptions
will apply:  (i) notices sent by facsimile will be deemed to have been received
upon the sending Party’s receipt of its facsimile machine’s confirmation of
successful transmission; (ii) notice by overnight mail or courier will be deemed
to have been received on the next business day after it was sent or such earlier
time as is confirmed by the receiving Party; and (iii) notice via first class
mail will be considered delivered five (5) business days after mailing. The
Parties may communicate to each other via email for general business purposes
(including operational notices) but emails shall not be considered as an
acceptable means of delivering legal notices hereunder.  Each Party will
promptly notify to the other Party upon any change in its address.

 

GATHERER’S ADDRESS:

 

SWG Pipeline, L.L.C.

 

Attn:  Contract Administration

 

2501 Cedar Springs Road, Suite 100

 

Dallas, TX 75201

 

Fax: (214) 953-9501

 

 

 

SHIPPER’S ADDRESS:

 

NOTICES & CORRESPONDENCE

STATEMENTS & PAYMENTS

Devon Gas Services, L.P.

Devon Gas Services, L.P.

 

11

--------------------------------------------------------------------------------


 

Attn:  Contract Administration - Marketing

Attn:  Accounting

333 West Sheridan Avenue

333 West Sheridan Avenue

Oklahoma City, OK 73102-5015

Oklahoma City, OK 73102-5015

Fax:  (405) 234-2737

Fax:  (405) 552-1520

Email: devongasmarketing@dvn.com

 

 

ARTICLE 7

FINANCIAL RESPONSIBILITY

 

7.1                               If either Party (“X”) has reasonable grounds
for insecurity regarding the performance of any material obligation under this
Contract (whether or not then due) by the other Party (“Y”) (including, without
limitation, the occurrence of a material change in the creditworthiness of Y or
its credit support provider, if applicable), X may demand Adequate Assurance of
Performance.  “Adequate Assurance of Performance” shall mean sufficient security
in the form, amount, for a term, and from an issuer, all as reasonably
acceptable to X, including, but not limited to cash, a standby irrevocable
letter of credit, a prepayment, a security interest in an asset, or a guaranty.

 

7.2                               In the event (each an “Event of Default”)
either Party or, if applicable, its credit support provider (the “Defaulting
Party”) shall: (i) make an assignment or any general arrangement for the benefit
of creditors; (ii) file a petition or otherwise commence, authorize, or
acquiesce in the commencement of a proceeding or case under any bankruptcy or
similar Law for the protection of creditors or have such petition filed or
proceeding commenced against it; (iii) otherwise become bankrupt or insolvent
(however evidenced); (iv) be unable to pay its debts as they fall due; (v) have
a receiver, provisional liquidator, conservator, custodian, trustee or other
similar official appointed with respect to it or substantially all of its
assets; (vi) fail to perform any material obligation to the other Party with
respect to any credit support obligations relating to this Contract; (vii) fail
to give Adequate Assurance of Performance hereunder within 48 hours but at least
one business day of a written request by the other Party; (viii) not have paid
any material amount due the other Party hereunder on or before the second
business day following written notice that such payment is due; or (ix) fail to
promptly take and diligently prosecute appropriate actions to remedy a material
default or breach of a material covenant or provision hereunder after receiving
written notice thereof from the other Party and to remedy such default or breach
within thirty (30) days (or longer if such default or breach reasonably requires
a longer cure period); then the other Party (the “Non-Defaulting Party”) shall
have the right, at its sole election, to immediately withhold and/or suspend
deliveries or payments upon notice, in addition to any and all other remedies
available hereunder.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Contract to be executed in
multiple originals by the proper representatives thereunto duly authorized, as
of the date first hereinabove written, but this Contract shall be effective as
of the Effective Date.

 

 

GATHERER:

 

SHIPPER:

 

 

 

SWG PIPELINE, L.L.C.

 

DEVON GAS SERVICES, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Darryl G. Smette

 

By:

/s/ Susan E. Alberti

 

 

Darryl G. Smette

 

 

 

Susan E. Alberti

 

 

Executive Vice President

 

 

 

Senior Vice President

 

13

--------------------------------------------------------------------------------


 

APPENDIX - GENERAL TERMS AND CONDITIONS

 

TO GAS GATHERING CONTRACT

BETWEEN

DEVON GAS SERVICES, L.P., “SHIPPER”

AND

SWG PIPELINE, L.L.C., “GATHERER”

DATED MARCH 7, 2014

EFFECTIVE:   March 1, 2014

 

For the consideration stated in this Contract, the Parties further agree as
follows:

 

ITEM ONE

RESERVATIONS BY SHIPPER

 

1.1                               The following rights, which are vested in
Third Parties owning the Contractually Dedicated Area Interests, are and shall
be excepted and excluded from the purview of this Contract and are not and shall
not be subject to the dedication and commitment provided in ARTICLE 2.1, and
each such Third Party may exercise the following rights free and clear of any
claim of Gatherer:

 

(a)                                 The right to use, but not to sell to others,
sufficient gas for the development and operation of the Wells and appurtenant
facilities (in conjunction therewith) in which that Third Party has an ownership
interest, including use of gas for drilling, workovers, completions, operations,
treating, gas lift, pressure maintenance, and fuel.

 

(b)                                 The right to space, pool, communitize, and
unitize any of the Contractually Dedicated Area Interests with other lands,
leases, interests, and properties of that Third Party or others located in the
field in which those Contractually Dedicated Area Interests are located, and all
Committed Gas attributable to those Contractually Dedicated Area Interests
produced therefrom shall be covered by this Contract, except as otherwise
provided in this Contract; provided, that the exercise of such right by that
Third Party shall not diminish Gatherer’s right or increase its obligations in
any material respect with respect to the Committed Gas produced from the
Contractually Dedicated Area Interests covered hereby.

 

(c)                                  The right to exploit, use, maintain, and
operate the Contractually Dedicated Area Interests covered by this Contract and
all Wells, properties, facilities, and equipment incidental, related or
appurtenant thereto in which that Third Party has an interest in such manner as
that Third Party deems advisable, in the Third Party’s sole discretion,
including the right to drill or complete new Wells, to repair, recomplete, or
rework any Wells, to reduce, suspend or shut-in the production from any Wells,
to acquire new or additional Contractually Dedicated Area Interests, to renew,
extend or amend in whole or in part any of the Contractually Dedicated Area
Interests covered by this Contract, to abandon any

 

1

--------------------------------------------------------------------------------


 

Well, and to release or terminate all or any portion of Contractually Dedicated
Area Interests in order to avoid or resolve any pending or threatened litigation
concerning the validity of those Contractually Dedicated Area Interests, or that
are not deemed by that Third Party as being capable of producing oil or gas in
commercial quantities or as having been perpetuated beyond their respective
stated terms in accordance with the terms of the respective instruments creating
those Contractually Dedicated Area Interests.

 

(d)                                 The right to provide Natural gas which such
Third Party is obligated to provide to a lessor, an owner of an overriding
royalty or other owner of a non-cost bearing interest, or a surface owner under
the terms of an oil and gas lease or other agreement, contract or conveying
instrument.

 

(e)                                  The right to market and/or Gather all of
such Third Party’s share of Natural gas attributable to (1) any Contractually
Dedicated Area Interests that are subject on the date hereof to a prior
dedication in favor of an affiliate of Gatherer or another Third Party (whether
under a gas purchase, Gathering and/or processing contract, call on production,
or similar agreement or arrangement) or (2) any Contractually Dedicated Area
Interests that are acquired after the date hereof by such Third Party and are
subject, when acquired, to a pre-existing prior sales, Gathering and/or
processing dedication made by another Third Party in favor of a purchaser,
gatherer or processor other than Gatherer or Shipper.

 

(f)                                   The right to market and/or Gather all of
such Third Party’s share of Natural Gas from any Well not operated by it during
any period in which such Third Party does not own a majority working interest in
such Well and such Third Party has elected to market its share of production
from that Well to another Third Party in accordance with applicable Law, or the
applicable operating, unit or other agreement between such Third Party and the
operator of that Well.

 

1.2                               It is agreed that Shipper may cause or allow
the Committed Gas to be separated by means of a conventional ambient mechanical
wellhead gas-oil separator prior to its delivery to Gatherer.

 

ITEM TWO

QUALITY

 

2.1                               Gatherer shall not be obligated to take any
Committed Gas tendered hereunder unless the same meets the following
requirements as to quality:

 

Hydrogen Sulfide:  The Committed Gas shall not contain more than four parts per
million (4 ppm) of hydrogen sulfide as determined by a quantitative test
generally accepted in the natural gas industry for such purpose.

 

Total Sulphur:  The Committed Gas shall not contain more than twenty (20) grains
of total sulphur per one hundred (100) cubic feet of gas as determined by a
quantitative test generally accepted in the natural gas industry for such
purpose.

 

2

--------------------------------------------------------------------------------


 

Temperature:  The Committed Gas shall not have a temperature of less than forty
degrees Fahrenheit (40°F) nor more than one hundred twenty degrees Fahrenheit
(120°F).

 

Carbon Dioxide:  The Committed Gas shall not contain carbon dioxide in excess of
two percent (2%) by volume.

 

Oxygen:  The Committed Gas shall contain no oxygen.

 

Nitrogen:  The Committed Gas shall not contain nitrogen in excess of two percent
(2%) by volume.

 

Total Inert Gases:  The Committed Gas shall not contain total inert gases in
excess of four percent (4%) by volume.

 

Objectionable Liquids and Solids and Dilution:  The Committed Gas shall (i) be
free of objectionable liquids and solids, as determined by Gatherer in good
faith, (ii) be commercially free from dust, salts, soaps, foam-forming
constituents, gums, gum-forming constituents, paraffins, or other similar liquid
or solid matter which become separated from the Committed Gas in the course of
gathering through Gatherer’s Pipeline System, and (iii) any other impurities,
including microbiologically corrosive agents.

 

Heating Value:  The Committed Gas shall not have a Gross Heating Value of less
than 950 Btu per Cubic Foot of gas under the conditions of measurement contained
herein.

 

In the event that the quality specifications of any pipeline receiving gas from
Gatherer’s Pipeline System is more stringent than the applicable quality
specification set forth in this ITEM 2.1, then notwithstanding any
reasonableness standard agreed to by Gatherer regarding said quality
specifications, all Committed Gas delivered by Shipper to Gatherer shall meet
the quality specifications of that pipeline. Notwithstanding anything to the
contrary contained in this ITEM TWO, the quality specifications set forth herein
shall not apply during the period of time when any Well dedicated herein is
being completed/recompleted and is flowing into Gatherer’s Pipeline System
during said completion/recompletion phase; provided, however, for the suspension
of the quality specifications set forth herein during the
completion/recompletion phase to apply to any Well which has been connected to
Gatherer’s Pipeline System pursuant to this Contract, Shipper shall require the
Contracted Parties (as defined in ITEM 4.1) to furnish, install, and maintain,
or use their respective reasonable efforts to cause the operator of such Well to
furnish, install, and maintain equipment at the well site of such Well (such as
a separator) as is reasonably necessary for the removal of the objectionable
liquids from such Well, as reasonably determined by such Contracted Parties in
their sole discretion.

 

3

--------------------------------------------------------------------------------


 

2.2                               Gatherer’s acceptance of any quantities of
Committed Gas which fail to conform to any of the applicable quality
specifications provided in ITEM 2.1 shall not constitute a waiver by Gatherer of
the quality specifications with regard to future deliveries of Committed Gas.

 

2.3                               In the event Shipper delivers Committed Gas
which fails to meet the quality specifications described in ITEM 2.1:  (a)
Shipper shall be responsible for any and all Losses suffered by Gatherer to
Gatherer’s Pipeline System or the gas within Gatherer’s Pipeline System arising
from or relating to the delivery of the Committed Gas not meeting those quality
specifications including, without limitation, corrosion or damage to Gatherer’s
Pipeline System, the loss of line pack due to contamination, and loss of
business while purging and re-packing Gatherer’s Pipeline System and (b) in the
event gas which is committed to Gatherer’s Pipeline System is commingled with
the Committed Gas from Shipper which fails to meet the quality specifications
provided herein, Shipper shall also be responsible for any and all Losses
suffered or incurred by Gatherer due to claims from any other shipper on
Gatherer’s Pipeline System who can demonstrate to Gatherer’s reasonable
satisfaction that such shipper’s gas was rejected or rendered “non-conforming”
due to it being commingled with the Committed Gas that did not meet the
specifications described in ITEM 2.1.

 

2.4                               If Gatherer notifies Shipper at any time that
the Committed Gas tendered at any Delivery Point does not conform with the
quality specifications described in ITEM 2.1 (excluding the specifications for
hydrogen sulfide), then Shipper may bring such Committed Gas into conformity
with such specifications within a reasonable period of time (immediately in
those situations in which Gatherer notifies Shipper that such Committed Gas
threatens the integrity of Gatherer’s Pipeline System or adversely affects
Gatherer’s ability to deliver into downstream pipelines), including the right to
blend or pare gas delivered at a particular non-conforming Delivery Point with
gas from one or more conforming Delivery Points such that effect of such
blending is that the commingled gas conforms with the quality specifications, so
long as Shipper’s actions do not adversely affect (i) Gatherer’s ability to
operate any portion of Gatherer’s Pipeline System or (ii) the integrity of any
portion of Gatherer’s Pipeline System. If Shipper fails to do so promptly after
its receipt of such notification, Gatherer may, at its option and without
limitation, (i) continue to accept the Committed Gas as delivered by Shipper
without charging Shipper any type of fee, cost or expense for such off-spec
Committed Gas, (ii) refuse to accept delivery of such Committed Gas pending the
correction of the deficiency by Shipper, or (iii) take any action reasonably
necessary to conform the Committed Gas with the quality specifications provided
in ITEM 2.1, the cost of which shall be charged to Shipper hereunder.  Absent
exigent circumstance, before Gatherer takes any action under the immediately
preceding sentence to conform the Committed Gas to the quality specifications
provided in ITEM 2.1, Gatherer shall notify Shipper of such intended action and
the estimated cost thereof. After receiving Gatherer’s notification, Shipper
shall immediately inform Gatherer whether Shipper authorizes Gatherer to conform
the Committed Gas to those quality specifications.  If Shipper elects not to
treat the Committed Gas itself or does not allow Gatherer to treat the Committed
Gas, or if Gatherer elects not to treat or blend the Committed Gas to conform
the Committed Gas to

 

4

--------------------------------------------------------------------------------


 

the quality specifications provided in ITEM 2.1, Gatherer shall, upon the
written request of Shipper, permanently release from this Contract all
non-conforming Natural gas. Notwithstanding this ITEM 2.4, Gatherer shall have
the ongoing right to immediately shut off any Committed Gas with written notice
to Shipper if Gatherer reasonably determines that such Committed Gas threatens
the integrity of Gatherer’s Pipeline System or adversely affects downstream
facilities or markets.

 

ITEM THREE

PIPELINE CONNECTION

 

3.1                               It is understood and agreed that Gatherer and
Shipper, in accordance with ARTICLE 5.1, have decided, or will at a subsequent
point in time decide, upon the location of the Delivery Point for each Well
committed hereunder.  In the event multiple Wells are located on a common drill
pad, the Parties will establish a single Delivery Point (“SDP”) for such Wells.
Gatherer shall provide a meter site for the SDP at a mutually agreeable location
determined by the Parties. If Shipper prefers another location, then it will be
responsible for any incremental cost for Gatherer to connect to that site. If
both Parties agree that the pad size or number of Wells drilled on it render a
single site infeasible, the Parties shall mutually agree on the location and
number of additional sites and SDPs.  Shipper shall make the necessary
connections from the drill pad to the meter site. Further, in the event a
Contract Party (as defined in ITEM 4.1 below) establishes another drill pad at
or within 330 feet of an existing drill pad (edge of pad to edge of pad),
Shipper will connect all Wells from the subsequent drill pad to the SDP on the
existing meter site. However, Gatherer understands and agrees that in the event
Shipper, in its sole and reasonable opinion, determines that circumstances exist
that make it unacceptable to connect Wells from different drilling pads to the
same SDP, Gatherer shall be obligated to establish a new SDP at the existing
meter site in accordance with the terms described herein.

 

3.2                               The Parties shall use the following process
for connecting Wells to Gatherer’s Pipeline System:

 

(a)                                 Promptly after Shipper has informed Gatherer
that a Well committed to or dedicated to Gatherer under this Contract is ready
to be drilled, Gatherer will determine the anticipated length of right-of-way
required to connect the Well to Gatherer’s Pipeline System (at the Well pad or
at a SDP as herein provided).  If Gatherer determines that connecting the Well
to Gatherer’s Pipeline System requires three (3) miles of right-of-way or less,
Gatherer will promptly proceed with commercially reasonable efforts to construct
such pipelines and connect the Well to Gatherer’s Pipeline System at its sole
cost and expense.

 

(b)                                 If Shipper has informed Gatherer that a Well
committed to or dedicated to Gatherer under this Contract is ready to be
drilled, and Gatherer determines that the anticipated length of right-of-way to
connect the Well to Gatherer’s Pipeline System as provided in ITEM 3.2(a) will
require the construction of a pipeline with more than 3 miles of right-of-way,
Gatherer will evaluate whether the construction of such pipeline (an “Expansion
Line”) is commercially reasonable

 

5

--------------------------------------------------------------------------------


 

for Gatherer to undertake, taking into consideration any information provided by
Shipper and Gatherer’s expected financial returns with respect to such
pipeline.  If Gatherer does not notify Shipper, within 3 business days of
receiving Shipper’s notice that said Well is ready to be drilled, that Gatherer
requests a meeting with Shipper (the “Expansion Meeting”), Gatherer will proceed
with commercially reasonable efforts to construct the Expansion Line and connect
it to the Well at Gatherer’s sole cost and expense.  If Gatherer requests an
Expansion Meeting within such 3 business day period, the representatives of
Shipper and Gatherer will discuss in good faith alternative Well connection
methods.

 

(c)                                  If the parties are unable to agree on any
alternative arrangements pursuant to ITEM 3.2(b) above, then Gatherer shall
promptly provide Shipper, upon Shipper’s written request, with a written release
from this Contract insofar as it covers such Well, the Contractually Dedicated
Area Interests covering such Well, and the Natural gas produced therefrom or
attributable thereto.

 

3.3                               In the event Shipper requests that any
established Delivery Point be moved, Gatherer shall relocate such Delivery Point
at Shipper’s expense.  Prior to performing the work to relocate any such
Delivery Point, Gatherer shall provide Shipper with a detailed cost estimate
acceptable to Shipper for the work to be performed. Upon completion, Gatherer
shall invoice Shipper for the actual costs, not to exceed 110% of Gatherer’s
cost estimate.

 

ITEM FOUR

FIELD EQUIPMENT

 

4.1                               Subject to the terms of this Contract, with
respect to any Well which has been connected to Gatherer’s Pipeline System
pursuant to this Contract, Shipper shall contractually require that one or more
owners of the Contractually Dedicated Area Interests in the Well (“Contracted
Parties”) furnish, install and maintain, or use their respective reasonable
efforts to cause the operator of such Well to furnish, install and maintain such
post-production equipment at the well site of such Well (such as a separator or
a treater) between the wellhead of such Well and the first pipe connection to
Gatherer’s Pipeline System as is reasonably necessary for the proper, safe and
efficient operation of such Well, as reasonably determined by such Contracted
Parties in their sole discretion, and to enable Shipper to make delivery, or
cause delivery to be made, of Committed Gas to such pipe connection to the
Delivery Points.

 

(a)                                 Promptly after receiving a written request
from Gatherer, Shipper shall require the applicable Contracted Parties to
install a high-low shut-in device on those Contracted Parties’ applicable
facilities covered by this Contract which will shut off deliveries of Committed
Gas in the event those Contracted Parties’ delivery pressure reaches or exceeds
the Maximum Delivery Pressure, which may be reestablished by the Parties from
time to time, or in the event Gatherer has, or the Contracted Parties have, a
sudden drop in line pressure.  Shipper shall contractually require all
applicable Contracted Parties to annually test their respective high-low shut-in
devices through which the Committed Gas flows.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Shipper shall furnish any information
reasonably requested by Gatherer regarding any Contracted Parties’ high-low
shut-in equipment, or delivery lines through which the Committed Gas flows. 
Shipper shall contractually require Contracted Parties to maintain their
respective production equipment at or in the vicinity of the Wells in good
condition (ordinary wear and tear excepted) at all times in accordance with
generally accepted prudent industry practices when producing Wells are connected
to Gatherer’s Pipeline System at any Delivery Point.

 

(c)                                  Upon reasonable notice to Shipper, Gatherer
or Gatherer’s Agent, at their respective sole risk and expense, shall have the
right at all reasonable times to inspect and witness any test on any Contracted
Parties’ high-low pressure shut-in production equipment at or tied to any Well. 
In the event of an emergency or the failure of Shipper to regulate the
deliveries of Committed Gas when reasonably requested by Gatherer, Gatherer or
Gatherer’s Agent shall have the right to require Shipper to require the
applicable Contracted Parties to shut-off the flow of Committed Gas into
Gatherer’s Pipeline System until such emergency no longer exists or Gatherer
begins such resumption of deliveries, as applicable, and Gatherer shall not be
liable to Shipper for any damage that may result to the Wells or the Contracted
Parties’ equipment.  If reasonably possible under the circumstances, Gatherer
will notify Shipper of any action that Gatherer or Gatherer’s Agent intends to
take pursuant to the immediately preceding sentence before any such action is
taken by Gatherer or Gatherer’s Agent.  If it is not reasonably possible for
Gatherer to notify Shipper before Gatherer or Gatherer’s Agent takes any such
action, then Gatherer shall notify Shipper of such action promptly after taking
such action.

 

4.2                               All Condensate and drip liquids attributable
to the Committed Gas accumulating in the drips, separators and/or lines from the
respective Wells upstream or downstream of a Delivery Point shall belong to and
be owned by Shipper.

 

4.3                               In the event the oxygen content of the
Committed Gas tendered at any Delivery Point does not conform with the quality
specifications set forth in ITEM 2.1 above, Shipper shall, at the request of
Gatherer, procure and install (or cause to be procured and installed), at
Shipper’s expense, an oxygen analyzer and control device on Shipper’s facilities
covered by this Contract that will shut off deliveries of Committed Gas in the
event the oxygen content of the Committed Gas tendered at any Delivery Points
does not conform with the quality specifications set forth in ITEM 2.1.  Shipper
shall annually test, or cause the owner of such facilities to annually test,
such analyzer and control device to confirm its proper operation.

 

ITEM FIVE

QUANTITY

 

5.1                               Gatherer shall provide Gathering services to
Shipper on a Firm Basis up to the physical and operational capacity of
Gatherer’s Pipeline System as exists as of the Effective Date for Committed Gas.
During the term hereof and as to the physical and operational

 

7

--------------------------------------------------------------------------------


 

capacity of Gatherer’s Pipeline System as exists as of the Effective Date, with
regard to Committed Gas, Shipper shall have the highest priority of any shipper
on Gatherer’s Pipeline System and Shipper’s capacity on Gatherer’s Pipeline
System shall not be prorated with respect to any other shipper unless required
by applicable Law.

 

5.2                               Subject to the other provisions of this
Contract, Shipper shall deliver to Gatherer at the Delivery Points, and Gatherer
shall receive from Shipper at the Delivery Points, all of the Committed Gas
produced from the Dedicated Area attributable to the Contractually Dedicated
Area Interests as well as the Committed Gas delivered by Shipper to Gatherer
pursuant to ARTICLE 2.6.  Upon receipt of the Committed Gas at the Delivery
Points, Gatherer shall Gather the Committed Gas and redeliver to Shipper at the
Redelivery Points the Committed Gas.  Gatherer shall operate the Gatherer’s
Pipeline System as a prudent operator in accordance with generally accepted
natural gas industry practices and consistent with the terms and conditions of
this Contract.

 

5.3                               During any period when the capacity of
Gatherer’s Pipeline System is constrained to Gather, transport, compress and/or
treat all of the gas connected thereto, the volumes of Committed Gas subject to
ARTICLE 3.3 shall not be reduced by Gatherer prior to the reduction of other
shippers’ gas volumes unless required by applicable Law. Gatherer’s failure to
take said constrained volumes of Committed Gas shall not be deemed a breach of
Gatherer’s obligations hereunder.

 

5.4                               In the event Gatherer, in its sole discretion,
agrees to allow Shipper to deliver the Committed Gas hereunder “full
wellstream,” then in addition to the provisions set forth above in ITEM 5.1 and
notwithstanding the provisions of ITEM 4.2, Shipper may also deliver to Gatherer
at the Delivery Points all liquids and any produced saltwater (or any similar
nuisance liquids) attributable to Shipper from such Wells.  Gatherer shall
receive and handle all volumes of liquids and saltwater (or any similar nuisance
liquids) attributable to Shipper pursuant to the terms herein and then redeliver
to Shipper equivalent volumes of liquids and saltwater (and any similar nuisance
liquids) at a mutually agreeable facility.  Shipper shall then dispose of the
liquids and saltwater at its sole cost and risk.

 

5.5                               The Parties recognize that certain quantities
of gas and/or electricity will be used to fuel or power compression and treating
equipment and for operational purposes, and that gas may be lost, gained, and/or
unaccounted for on Gatherer’s Pipeline System.  Shipper shall provide Gatherer
with its pro rata volumetric share of such fuel and gas lost, gained, and/or
unaccounted for in-kind relative to all sources of gas into Gatherer’s Pipeline
System and Shipper shall reimburse Gatherer with its pro rata volumetric share
of electrical power costs relative to all sources of gas into Gatherer’s
Pipeline System.

 

5.6                               If at any time Gatherer is unable or fails for
any reason to receive any quantity of Committed Gas available by Shipper under
this Contract (absent Shipper’s failure to deliver the Committed Gas to
Gatherer), the affected quantity of Committed Gas made available by Shipper and
not taken by Gatherer shall be temporarily released from this Contract.  Shipper
may, at its sole option and in addition to any other rights and remedies

 

8

--------------------------------------------------------------------------------


 

Shipper may have hereunder, at law or in equity, deliver all or any portion of
the Committed Gas temporarily released from this Contract to an alternative
pipeline or purchaser. This temporary release shall cease and Shipper shall
resume delivery of the affected Committed Gas to Gatherer when Gatherer has
notified Shipper that the cause of Gatherer’s inability or failure to receive
has been completely alleviated and Gatherer is ready, willing, and able to begin
receiving the Committed Gas again. Upon the earlier of Shipper’s receipt of
Gatherer’s notice or at such time when Shipper is legally or contractually able
to do so (but in no event greater than 90 Days), Shipper shall resume deliveries
to Gatherer.

 

5.7                               Provided that Gatherer is able to meet its
obligations to Shipper under the terms of this Contract, this Contract shall not
preclude Gatherer from providing Gathering services to Third Parties.

 

ITEM SIX

MEASUREMENT

 

6.1                               The unit of volume for the measurement of
Committed Gas shall be one (1) Cubic Foot of gas.  All fundamental constants,
observations, records and procedures involved in determining and/or verifying
the quantity and other characteristics of Committed Gas delivered hereunder,
unless otherwise specified herein, shall be in accordance with the standards
prescribed in the American Petroleum Institute Manuel of Petroleum Measurement
Standards, Chapter 14, Section 3 (Latest Revision).

 

6.2                               Gatherer or Gatherer’s Agent shall own,
install, maintain and operate Gatherer’s Metering Facility located on Gatherer’s
Pipeline System at each Delivery Point and Redelivery Point. At each such
Gatherer’s Metering Facility, Gatherer or Gatherer’s Agent will own, install,
maintain and operate orifice meters or other measuring devices that meet
accepted standards prescribed in the American Petroleum Institute Manual of
Petroleum Measurement Standards, Chapter 14, Section 3 (Latest Revision).
Gatherer or Gatherer’s Agent may also install Electronic Flow Meters (EFM),
which if installed, will be designed, installed, and operated in accordance with
generally accepted prudent natural gas industry standards. Each such Gatherer’s
Metering Facility shall be so equipped with orifice meters, recording gauge, or
other types of pneumatic or electronic meters or measuring devices of standard
make and design commonly utilized in the natural gas industry in order to
accomplish the accurate measurement of gas flowing through such equipment.
Gatherer shall maintain all such meters, devices, gauges, and equipment in good
operating condition in accordance with generally accepted prudent natural gas
industry standards. Shipper will have access to Gatherer’s metering equipment
and information received from such metering equipment at reasonable hours. To
the extent Shipper is contractually obligated to a Contracted Party, such
Contracted Party will have access to any equipment and information if that
Contracted Party’s Committed Gas flows through said equipment. If a meter
station is set up with a chart recorder, the changing of charts shall be done by
Gatherer or Gatherer’s Agent and Gatherer shall provide Shipper with a copy
thereof upon reasonable request. The maintaining, calibrating and adjusting of
all meters and related measurement facilities

 

9

--------------------------------------------------------------------------------


 

shall be done by Gatherer or Gatherer’s Agent in accordance with generally
accepted prudent natural gas industry standards and practices. The measuring
stations located at any Redelivery Point may be installed, maintained and
operated by a Third Party in conformity with the requirements provided in this
ARTICLE 6.2 and the Parties agree that the volume, quality, Gross Heating Value,
and specific gravity determined by such Third Party in accordance with this
Contract shall be utilized in this Contract as if determined by Gatherer or
Gatherer’s Agent hereunder.

 

6.3                               Shipper or any applicable Contracted Party
may, at its option and expense, install a check meter or meters at any or all
Delivery Points for the purpose of checking Gatherer’s or Gatherer’s Agent’s
metering equipment.  Any such check meter shall be installed in such a way so as
not to interfere with the operations of Gatherer’s Pipeline System. The
operating, maintaining, calibrating and adjusting of such check meters and
related measurement equipment shall be performed or caused to be performed by
Shipper or such Contracted Party in accordance with generally accepted prudent
natural gas industry standards and practices.

 

6.4                               When chart measurement is used, the
temperature of the Committed Gas shall be the arithmetical average of the hourly
temperatures accurately recorded during each day by Gatherer or Gatherer’s
Agent.  The temperature of the Committed Gas flowing through the meter shall be
determined by the use of a temperature measuring device operated in accordance
with generally accepted prudent natural gas industry standards and installed
immediately downstream of the meter so that it will accurately record the
temperature of the Committed Gas flowing through the meter. If a temperature
measuring device is not available at any Delivery Point, the average temperature
from other temperature measuring devices in the Gatherer’s Pipeline System,
which are in reasonably close vicinity to such Delivery Point will be used.

 

6.5                               Gatherer or Gatherer’s Agent shall, at each
Delivery Point, Redelivery Point, or any other measurement point where such
measured quantities are used in the allocation of system fuel and/or losses,
calibrate the meters and instruments, in accordance with generally accepted
prudent natural gas industry practices, and obtain a representative spot or
composite sample on a frequency to be reasonably determined by Gatherer in
accordance with generally accepted prudent natural gas industry practices, but
not less often than twice each year or more frequently as required under
applicable Law.

 

6.6                               The computation from fractional analysis of
samples of Committed Gas, as provided for in ITEM 6.5, will be used to determine
the composition, specific gravity, GPMs, and Gross Heating Value of the
hydrocarbon components of the Committed Gas samples. The computations so
determined will be used for quality tests and in calculating Committed Gas
deliveries as described in ITEM 6.7 below with the first day of the month during
which the sample is taken.

 

6.7                               The Gross Heating Value of the Committed Gas
will be determined by Gatherer or Gatherer’s Agent by taking samples, as
provided for in ITEM 6.5, at Gatherer’s Metering Facilities. Gatherer will
obtain a representative spot or composite sample of Committed

 

10

--------------------------------------------------------------------------------


 

Gas delivered at each Delivery Point or Redelivery Point. Gatherer will
determine the composition, specific gravity, GPMs, and Gross Heating Value of
the hydrocarbon components of the Committed Gas to conform to Gas Gatherers
Association Standards GPA 2166, GPA 2261, and GPA 2172, and any supplements and
revisions thereto.  For all purposes hereunder, including, pricing and payment,
the Gross Heating Value of and the number of Btus contained in the Committed Gas
shall mean, and be measured in terms of, the gross number of Btus that would be
contained in the volume of such Committed Gas when saturated with water at the
pressure and temperature as defined in the Cubic Foot of gas herein. The Btus
contained in hydrogen sulfide or other non-hydrocarbon components shall be
excluded in any calculation of the number of Btus contained in the Committed Gas
under this Contract.

 

6.8                               Each Party shall have the right to be present
at the time of any installation, reading, cleaning, changing, repairing,
inspecting, testing, calibrating, or adjustment performed in connection with the
other Party’s measuring equipment. The records involving measuring equipment
shall remain the property of their owner, but upon request each Party agrees to
submit to the other its records and charts, together with calculations made
therefrom subject to return within fifteen (15) days after receipt thereof by
the Party owning them.  EFM data and charts shall be kept on file for a period
of at least two (2) years.

 

6.9                               Samples shall be taken, as provided for in
ITEM 6.5, by Gatherer or Gatherer’s Agent to determine compliance with the gas
specifications in ITEM 2.1.  Each Party as well as any applicable Contracted
Party (to the extent such Contracted Party has such right) shall have the right
to be present at the time such samples are taken. Gatherer or Gatherer’s Agent
shall give Shipper no less than five (5) days prior notice of such tests.

 

6.10                        As provided for in ITEM 6.5, each Party (at its sole
expense) shall calibrate the meter and instruments installed by it or cause the
same to be calibrated, all in accordance with generally accepted prudent natural
gas industry standards and practices.  Each Party shall give the other Party no
less than five (5) days prior notice of such tests so that the latter may, at
its election, be present in person or by its representative to observe
adjustments (if any) which are made.  For the purpose of measurement and meter
calibration, the atmospheric pressure shall be assumed to be 14.4 pounds per
square inch.

 

6.11                        Each Party shall have the right at any time and from
time to time to challenge the accuracy of any measurement equipment used by the
other Party in connection with this Contract.  If the percentage of inaccuracy
upon any test of the measurement equipment is greater than two percent (2%) of
the corrected quantity, the registration thereof and any payment based upon such
registration shall be corrected at the rate of such inaccuracy for any period of
inaccuracy which is reasonably determinable or agreed upon.  If the period is
not reasonably determinable or agreed to, then for a period extending back
one-half (1/2) of the time elapsed since the date of the last calibration, not
to exceed ninety (90) days.  Following any test, any measurement equipment found
to be inaccurate shall be adjusted or repaired to measure accurately, or
replaced if such adjustment is not successful.  If for any reason any meter is
out of service or out of repair so that the quantity of Committed Gas delivered
through such meter cannot be accurately

 

11

--------------------------------------------------------------------------------


 

ascertained or computed from the readings thereof, the quantity of Committed Gas
so delivered during such period shall be estimated and agreed upon by the
Parties upon the basis of the best available data, using the first of the
following methods which, under the circumstances, is most feasible:

 

(a)                                 by using the registration of any check
measuring equipment of Shipper or the applicable Contracted Party, if installed
and registering accurately;

 

(b)                                 by correcting the error if the percentage of
error is ascertainable by calibration, test or mathematical calculation;

 

(c)                                  by estimating the quantity of deliveries by
deliveries during preceding periods under similar conditions when the equipment
was registering accurately.

 

ITEM SEVEN

PAYMENT

 

7.1.1                     As soon as is reasonably practicable, but no later
than the twelfth (12th) Day following the end of each month, Gatherer or
Gatherer’s Agent shall furnish Shipper an electronic file containing each Well’s
Delivery Point volumes in Mcf (including Btu factors for saturated), GPMs and
Mol percentages by component, and any other data necessary for any allocations
to be calculated hereunder.

 

7.1.2                     Upon the receipt by Gatherer of any settlement
statement(s) from Gatherer, an affiliate of Gatherer, or Gatherer’s Agent
concerning the Committed Gas that is Gathered by such Third Party on behalf of
Gatherer hereunder, Gatherer shall immediately forward and provide Shipper
copies of such support, where applicable.

 

7.1.3                     As soon as is reasonably practicable, but no later
than the twenty-fifth (25th) Day following the end of each month, Gatherer or
Gatherer’s Agent shall furnish Shipper a statement for the preceding month
accurately and completely depicting the Gathered Volume and all information
necessary for the calculation thereof; the quantities of Committed Gas (in Mcf
and MMBtu) received; any amounts due pursuant to ARTICLE 3.3 and all information
necessary for the calculation thereof (provided, however, that any payment and
related information pertaining to ARTICLE 3.3 shall be due the month following
the applicable calendar quarter in which the calculation was made taking into
consideration any period of time for make-up volumes of Committed Gas); any
applicable fees, the taxes contemplated in ITEM 9.3, and/or payments; electronic
files supporting the settlement statement allocations as described herein
containing a summary and detail by Delivery Point of the various allocations for
Committed Gas offloaded to Third Party pipeline systems; amount of Committed Gas
(in Mcf and MMBtus) redelivered incident to this Contract; and the total amount
due Gatherer for such production Month. Shipper shall pay Gatherer the amount on
said statement on or before the last Day of the Month following the applicable
production Month. If a Party fails to pay any undisputed amount due hereunder on
or before such payment become delinquent, then interest shall accrue at a per
annum rate of interest equal to the lower of: (i) the

 

12

--------------------------------------------------------------------------------


 

maximum lawful rate or (ii) the then effective London Inter/Bank Offering Rate
(LIBOR) rate plus six (6) percent.

 

7.2                               As between Shipper and Gatherer, Shipper shall
make proper settlement and accounting to the applicable Contracted Party or all
the owners of interest in the proceeds from the sale of Committed Gas, including
royalty, overriding royalty and production payment interest owners, to which
Shipper is contractually or otherwise legally obligated to make.

 

7.3                               In the event an error is discovered by either
Gatherer or Shipper in any statement, invoice, or payment, such error shall be
adjusted within thirty (30) days of the determination thereof; provided that a
written claim therefore shall have been received and made within twenty-four
(24) months from the date of such statement or payment in error.

 

7.4                               Gatherer and Shipper shall each have the right
to examine at all reasonable times and locations the books, records, ledgers,
and charts of the other to the extent necessary to verify or audit the accuracy
of any payment, statement, invoice, bill, chart, or computation made under or
pursuant to this Contract but only for such purposes.

 

7.5                               Gatherer and Shipper shall preserve for a
period of at least two (2) years all test data, meter records, charts and other
similar records generated or made under this Contract.

 

ITEM EIGHT

FORCE MAJEURE

 

8.1                               In the event either Party is unable wholly or
in part by “Force Majeure” as defined in ITEM 8.2, to carry out its obligations
under this Contract, other than payment of sums of money, it is agreed that on
such Party giving notice and full particulars of such Force Majeure by telephone
(as soon as reasonably possible) and confirmed in writing to the other Party
after the occurrence of the cause relied on, then the obligations of the Party
giving such notice, so far as they are affected by such Force Majeure, from its
inception, shall be suspended during the continuance of any inability so caused,
but for no longer period.  Said cause shall be, as far as reasonably possible,
remedied with all reasonable dispatch. Upon the closure, completion, or
extinguishment of a Force Majeure event declared hereunder, the Party claiming
Force Majeure shall immediately provide the other Party with written notice of
said closure, completion, or extinguishment.

 

8.2                               The term “Force Majeure” as used herein shall
mean acts of God, strikes, lockouts, or other material industrial disturbances,
acts of the public enemy, wars, blockades, insurrections, riots, epidemics,
landslides, lightning, earthquakes, fires, storms, floods, washouts, arrests and
restraints of the government, either federal, state or tribal, inability of any
Party to obtain necessary materials, supplies, or permits due to existing or
future Laws, interruption or curtailment of firm transportation or firm storage
by Third Parties, interruptions by government or court orders, present and
future orders of any regulatory body having proper jurisdiction, civil
disturbances, explosions, sabotage, breakage or accident to machinery or lines
of pipe, the necessity for making repairs or alterations or

 

13

--------------------------------------------------------------------------------


 

the performance of tests to machinery or lines of pipe, freezing of lines of
pipe, partial or entire failure of Wells, irrespective of whether such Wells or
machinery or lines of pipe are operated by either of the Parties, and any other
causes whether of the kind herein enumerated or otherwise not within the control
of the Party claiming suspension and which by the exercise of due diligence such
Party could not have prevented or is unable to overcome.  The term Force Majeure
shall also include the inability to acquire, or the delays in acquiring,
necessary permits, right-of-way, easements or licenses required to enable a
Party to fulfill its obligation hereunder if such Party exercised its
commercially reasonable and diligent efforts to acquire same.

 

8.3                               The settlement of strikes or lockouts shall be
entirely within the discretion of the Party having the difficulty, and the
above-requirement of the use of diligence in restoring normal operating
conditions shall not require the settlement of strikes or lockouts by acceding
to the terms of the opposing Party when such course is inadvisable in the
discretion of the Party having the difficulty.

 

ITEM NINE

TAXES

 

9.1                               Shipper shall pay, or cause to be paid, all
taxes and assessments levied and imposed under applicable Law upon the Committed
Gas except as otherwise specifically provided in this ITEM NINE.  Subject to
ITEM 9.3 below, neither Party shall be responsible nor liable for any taxes or
other statutory charges levied or assessed against any of the facilities of the
other Party used for the purpose of carrying out the provisions of this
Contract.

 

9.2                               Shipper shall make, or cause to be made, all
reports required by applicable Law with respect to gross production or severance
taxes applicable to the Committed Gas, unless Gatherer has such obligation under
applicable Law.

 

9.3                               (a)         Notwithstanding anything contained
in this Contract, if any regulatory body having proper jurisdiction over the
Gatherer’s Pipeline System imposes any new Laws (“Regulatory Change(s)”) which
requires Gatherer to pay any fee, tax, assessment, charge, or other cost on the
carbon, greenhouse gases, or Btu content of the Committed Gas or the
constituents associated therewith (collectively, “Carbon Fee”) and such
Regulatory Changes do not require any modification or alteration to Gatherer’s
Pipeline System, then Gatherer shall have the right to recover from Shipper the
actual Carbon Fee attributable to the Committed Gas and the constituents
associated therewith resulting from such Regulatory Changes. Gatherer may
invoice Shipper monthly for the Carbon Fee that Gatherer reasonably believes
that it will incur associated with the Regulatory Changes. If Gatherer invoices
Shipper for such costs, Shipper shall pay Gatherer the amount invoiced within
thirty (30) days from receipt thereof.  Gatherer shall adjust the estimated
costs of the Carbon Fee to the actual costs of the Carbon Fee when such actual
costs are available and shall adjust its invoicing (or netted amounts as the
case may be) to Shipper to reflect the actual costs of the Carbon Fee incurred
by Gatherer.  The difference between the estimated costs

 

14

--------------------------------------------------------------------------------


 

invoiced by Gatherer and the actual costs associated with the Regulatory Changes
will bear interest at the rate described in ITEM 11.6(j) herein and will accrue
interest from the dates billed or withheld and such difference and accrued
interest will be payable to the party to whom it is owed within ten
(10) business days following receipt of an invoice for such amounts from such
Party.

 

(b)         In the event Gatherer is required by applicable Law to pay any
Carbon Fee as a result of any Regulatory Changes and if any of those Regulatory
Changes require a modification, change, or alteration of Gatherer’s Pipeline
System in order to comply therewith, then Gatherer and Shipper shall amend this
Contract to permit Gatherer to recover the actual costs incurred by Gatherer to
comply with those Regulatory Changes insofar as attributable to the Committed
Gas and the constituents associated therewith.  The Parties shall negotiate in
good faith to agree upon such amendment to this Contract that will permit
recovery by Gatherer for all such costs.  In the event the Parties cannot agree
upon such an amendment incorporating the foregoing within sixty (60) days from
the date Gatherer becomes obligated to make payment, then all disputed issues
associated with the proposed amendment shall be subject to resolution in
accordance with the provisions of ITEM 11 herein.  Upon reaching a resolution,
whether by mutual agreement or ITEM 11, such resolution will retroactively apply
to the Contract as of the date those Regulatory Changes became effective without
the necessity of a formal written amendment to this Contract.

 

ITEM TEN

MISCELLANEOUS

 

10.1                        LIMITATION OF LIABILITY:  EXCEPT FOR THOSE MATTERS
DESCRIBED IN ITEM 2 HEREIN, NO PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH
PARTY RESULTING FROM OR ARISING OUT OF THIS CONTRACT OR THE BREACH THEREOF UNDER
ANY OTHER THEORY OF LIABILITY, WHETHER TORT, NEGLIGENCE, STRICT LIABILITY,
BREACH OF CONTRACT, WARRANTY, INDEMNITY OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, LOSS OF USE, INCREASED COST OF OPERATIONS, LOSS OF PROFIT OR
REVENUE, OR BUSINESS INTERRUPTIONS.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY
RELEASES EACH OTHER AND WAIVES ANY RIGHT OF RECOVERY FOR SPECIAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH PARTY REGARDLESS
OF WHETHER ANY SUCH DAMAGES ARE CAUSED BY THE OTHER PARTY’S NEGLIGENCE (AND
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE, JOINT, CONCURRENT, ACTIVE, OR
PASSIVE), FAULT, OR LIABILITY WITHOUT FAULT.

 

10.2                        RIGHT OF WAY:  Gatherer shall be solely responsible
for all costs and expense regarding the acquisition of land rights, easements,
and rights-of-way necessary to perform its obligations hereunder. If Gatherer
has used commercially reasonable efforts (which shall not be deemed to include
exercising powers of eminent domain) to acquire but failed to secure said land
rights and Shipper is able to do so, then to the extent it may contractually or
lawfully do so under any of the Contractually Dedicated Area Interest without
impairing its own similar rights, Shipper will grant to Gatherer the right of

 

15

--------------------------------------------------------------------------------


 

ingress and egress, and the right to lay and maintain pipeline and communication
lines and to install any other necessary equipment on and across the lands
covered by each Contractually Dedicated Area Interest subject to this Contract
when such pipeline, communication line, and other equipment is necessary in the
performance of this Contract. Gatherer shall notify Shipper (who will promptly
notify the applicable Contracted Party) before laying or installing any
pipeline, line or equipment to enable the Parties to determine the extent of
Gatherer’s rights, if any, to perform such activity or operation.  Gatherer
shall comply with all applicable terms and provisions of the instruments
creating or granting the Contractually Dedicated Area Interest, and applicable
Law insofar as pertaining to the rights granted to and exercised by Gatherer in
this ITEM 10.2.  All lines and other equipment placed by Gatherer on said lands
shall remain the personal property or fixtures, as classified by applicable Law,
of Gatherer, and, subject to the terms of this Contract, the instruments
creating or granting the Contractually Dedicated Area Interest and applicable
Law, may be removed by Gatherer at any time with at least five (5) days prior
written notice to Shipper (who will promptly notify the applicable Contracted
Party).

 

10.3                        TITLE, POSSESSION, AND INDEMNITY:  As between the
Parties, Shipper shall be in control and in possession of the Committed Gas
delivered hereunder and responsible for any damages or injuries caused thereby
until the same shall have been delivered to Gatherer at the Delivery Points and
received from Gatherer at the Redelivery Points, except injuries and damages
which shall be occasioned by the negligence or willful misconduct of Gatherer. 
After receipt of the Committed Gas at the Delivery Points and until redelivery
of same to Shipper at the Redelivery Points, Gatherer shall be deemed to be in
exclusive control and possession thereof and responsible for any damages or
injuries caused thereby, except injuries and damages (i) which shall be
occasioned by the negligence or willful misconduct of Shipper or (ii) as
described in ITEM 2.3. Title to the Committed Gas and the constituents
associated therewith shall remain with Shipper. In the event of any dispute,
question, or litigation at any time regarding Shipper’s right to Gather or
market any of the Committed Gas hereunder, Gatherer shall be entitled to suspend
its performance hereunder until such dispute, defect, or question is corrected
or removed to Gatherer’s reasonable satisfaction or Shipper furnishes Gatherer
with a corporate undertaking designed to hold Gatherer harmless.

 

10.4                        WAIVER OF BREACH:  The waiver by either Party of any
of its rights or any breach of the provisions of this Contract shall not
constitute a continuing waiver of those rights or other breaches of the same or
other provisions of this Contract.

 

10.5                        REGULATORY BODIES:  This Contract and all operations
hereunder are subject to all applicable Laws; provided, however, nothing
contained herein shall be construed as a waiver of any right of any Party to
question or contest any such Law.

 

10.6                        INTRASTATE:  Shipper represents and warrants that
the Committed Gas hereunder is deregulated pursuant to the Natural Gas Wellhead
Decontrol Act of 1989.  Each Party represents and warrants to the other that the
Committed Gas delivered hereunder will not have been and will not be sold or
resold, transported, commingled, used or consumed in

 

16

--------------------------------------------------------------------------------


 

interstate commerce in such a manner that would subject the Committed Gas, this
Contract, either Party, their designees, or the facilities of either Party or
their designees to the jurisdiction or regulation under the Natural Gas Act of
1938, as amended.  If either Party breaches or threatens to breach this
representation and warranty, the other Party shall have the right to terminate
this Contract immediately in addition to any other rights and remedies it may
have under the provisions hereof or at law or in equity.

 

10.7                        CHOICE OF LAW AND INTERPRETATION:  This Contract
shall be governed by and interpreted in accordance with the Laws of the State of
Texas without regard to the conflicts of law.  The captions or headings
preceding the various parts of this Contract are inserted and included solely
for conveniences and shall never be considered or given any effect in construing
this Contract or any part of this Contract, or in connection with the intent,
duties, obligation, or liabilities of the Parties. This Contract was prepared by
the Parties and not by any Party to the exclusion of one or the other.

 

10.8                        ASSIGNMENT:  This Contract and the rights and
obligations under it may be assigned and delegated by a Party only with the
prior written consent of the other Party where such consent shall not be
unreasonably withheld. All covenants, stipulations, terms, conditions, and
provisions of this Contract shall extend to, inure to the benefit of and be
binding upon the respective successors, assigns, and representatives in
bankruptcy of the Parties. Any complete or partial assignment of by Shipper of
any of its Contractually Dedicated Area Interests shall contain a provision
obligating Shipper’s assignee to recognize and perform its respective
obligations under this Contract.  No conveyance or transfer of any Contractually
Dedicated Area Interests by Shipper or the transfer by any owners of any
royalty, overriding royalty or production payments shall be binding upon
Gatherer until Gatherer has been furnished notice thereof, including such
conveyance or transfer, and letter in lieu or transfer order signed by the
grantor or assignor, or an acceptable division order signed by the grantor or
assignor, all to the reasonable satisfaction of Gatherer.

 

10.9                        FINALITY OF PAYMENT: Notwithstanding any other
provision of this Contract, any statement and payment thereunder shall be deemed
final as to both Gatherer and Shipper unless the information contained on the
statement is questioned in writing within two (2) years after payment thereof
has been received.

 

10.10                 ENTIRE AGREEMENT:  This Contract constitutes the entire
agreement between the Parties, and there is no other agreement between the
Parties, either oral or written, concerning the Dedicated Area. This Contract
supersedes and replaces, in entirety, any and all prior agreements, if any,
between the Parties or their predecessors in interest for the transportation,
Gathering, compression, and/or handling of the Committed Gas from or
attributable to the Contractually Dedicated Area Interests including that
certain Natural Gas Gathering Agreement dated January 1, 2007 between the
Parties.

 

10.11                 COUNTERPART EXECUTION:  This Contract may be signed in
counterparts and shall be fully effective regardless of whether both the Parties
signed the same counterpart, provided that each Party signs at least one (1) or
more such counterparts.

 

17

--------------------------------------------------------------------------------


 

10.12                 AMENDMENT:  Any amendment to this Contract shall not be
valid unless it is agreed to in writing and signed by a duly authorized officer
or agent of each Party.

 

10.13                 CONFIDENTIALITY: Each Party agrees that it will maintain
the terms and provisions of this Contract (“Confidential Information”) in
strictest confidence and that it will not cause or permit disclosure of those
terms to any Third Party without the express written consent of the other
Party.  Disclosures otherwise prohibited by this ITEM 10.13 may be made by
either Party to the extent: (1) necessary for a Party to enforce its rights
hereunder against the other Party, (2) a Party is contractually or legally bound
to disclose Confidential Information hereunder to a Third Party, (3) a Party is
required to disclose all or part hereof by applicable Law, including by a court,
agency, or other governmental body exercising jurisdiction over the subject
matter hereof, by order, by regulation or by other compulsory process
(including, but not limited to, deposition, subpoena, interrogatory, or request
for production of documents), (4) necessary to effectuate the transportation of
the Committed Gas, (5) any prospective purchaser of either Party and/or the
assets and facilities utilized by either Party in performing their respective
obligations hereunder, or (6) its affiliates and the directors, officers,
employees, partners, members, managers, owners, attorneys, agents, lenders,
advisors, consultants and contractors of such Party and its affiliates who have
a “need to know” (“Representative”). Notwithstanding the foregoing, a Party
disclosing Confidential Information hereunder to Third Parties or
Representatives pursuant to any one of the aforementioned exceptions shall
instruct such Third Parties and Representatives of its confidential nature and
of the obligation to keep the Confidential Information secret and confidential. 
Such Party disclosing Confidential Information to Third Parties or
Representatives shall be liable to the other Party for any breach by such Third
Parties and Representatives of these confidentiality obligations.

 

10.14                 INDEMNITY: EXCEPT FOR THOSE MATTERS DESCRIBED IN ITEM 2.3,
GATHERER SHALL INDEMNIFY, PROTECT, DEFEND, AND HOLD SHIPPER HARMLESS FROM AND
AGAINST ALL LOSSES INCURRED BY SHIPPER RELATED TO, OR ARISING OUT OF (I) THE
OPERATIONS OF GATHERER, (II) THE HANDLING, DELIVERY, OR RE-DELIVERY OF THE
COMMITTED GAS WHILE THE SAME IS IN THE CUSTODY AND/OR CONTROL OF GATHERER, AND
(III) GATHERER’S EXERCISE OF ITS RIGHTS OF ACCESS TO AND/OR USE OF SHIPPER’S
FACILITIES DURING THE TERM HEREOF.  SHIPPER SHALL INDEMNIFY, PROTECT, DEFEND,
AND HOLD GATHERER HARMLESS FROM AND AGAINST ALL LOSSES INCURRED BY GATHERER
RELATED TO, OR ARISING OUT OF (I) THE OPERATIONS OF SHIPPER, (II) THE HANDLING,
DELIVERY, OR RE-DELIVERY OF THE COMMITTED GAS WHILE THE SAME IS IN CUSTODY
AND/OR CONTROL OF SHIPPER, (III) SHIPPER’S FAILURE TO MEET THE GAS QUALITY
SPECIFICATIONS IN ITEM 2, AND (IV) SHIPPER’S EXERCISE OF ITS RIGHTS OF ACCESS TO
AND/OR USE OF GATHERER’S FACILITIES DURING THE TERM HEREOF. NOTWITHSTANDING THE
FOREGOING, NEITHER PARTY SHALL BE OBLIGATED TO INDEMNIFY, PROTECT, DEFEND, OR
HOLD THE OTHER PARTY HARMLESS FROM AND AGAINST LOSSES TO THE EXTENT SUCH LOSSES
RESULT FROM THE NEGLIGENCE, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT OF ANY
INDEMNIFIED PARTY.

 

18

--------------------------------------------------------------------------------


 

10.15                 PAYMENTS: As between Shipper and Gatherer, Shipper shall
have the sole and exclusive obligation and liability for the payment of all
persons due any proceeds derived from the Committed Gas (including all
constituents and products thereof) delivered under this Contract. In no event
shall Gatherer have any obligation to those persons due any of those proceeds of
production attributable to any such gas (including all constituents and products
thereof) delivered under this Contract. Shipper shall indemnify, defend, and
save Gatherer harmless from all Losses arising from and out of claims of any or
all Third Parties with respect to those payments described in this ITEM 10.15.

 

ITEM ELEVEN

DISPUTE RESOLUTION PROCEDURES

 

11.1                        Negotiation — In the event that any dispute arises
related to this Contract including any alleged non-performance or breach of any
provision of this Contract by a Party, or any disagreement concerning the
meaning of any provision of this Contract or any disagreement concerning any
action taken or failed to be taken under this Contract (a “Dispute”), the
Parties shall first seek to resolve any Disputes by negotiation between managers
of each who have authority to settle the controversy.

 

11.2                       Notification.  When a Party believes there is a
Dispute relating to the Contract, the Party will give the other Party notice of
the Dispute providing sufficient detail for the recipient to understand the
provider’s position and the legal and contractual basis for it.

 

11.3                        Meeting Among Managers.  The managers shall meet at
a mutually acceptable time and place within thirty (30) days after the receipt
of the notice to exchange relevant information and to attempt to resolve the
Dispute.  The managers may involve a third-party mediator, if they so choose. 
If a manager intends to be accompanied at a meeting by legal counsel, the other
Party’s manager shall be given at least three (3) business days’ notice of such
intention and may also be accompanied by legal counsel.

 

11.4                        Confidentiality.  All negotiations concerning the
Dispute shall be confidential and shall be treated as compromise and settlement
negotiations under the United States Federal Rules of Evidence.

 

11.5                        Tolling.  A Party’s receipt of any notice of the
Dispute shall immediately toll the running of all statutes of limitation
relating to the matters in Dispute, which statutes shall remain suspended for
forty-five (45) days from and after the recipient’s receipt of that notice.

 

11.6                        Arbitration.  If a Dispute has not been resolved
within the period described in ITEM 11.5, then either Party may provide the
other Party with notice to initiate arbitration proceedings, which proceedings
shall be conducted as provided in this ITEM 11.6.

 

(a)                                 Scope/Final and Binding — Any Dispute
(including any controversy or claim) of any and every kind or type, whether
based on contract, tort, statute, regulations, or otherwise, arising out of,
connected with, or relating in any way to this Contract, the relationship of the
Parties, the obligations of the Parties or the operations

 

19

--------------------------------------------------------------------------------


 

carried out under this Contract, including any Dispute as to the existence,
validity, construction, interpretation, negotiations, performance,
non-performance, breach, termination, or enforceability of this Contract
including the applicability and enforceability of this ITEM 11, shall be settled
through final and binding arbitration, it being the intention of the Parties
that this is a broad form arbitration agreement designed to encompass all
possible Disputes between the Parties relating to the Contract.  Initiation of
arbitration shall toll the running of all statutes of limitation relating to the
matters in Dispute.

 

(b)                                 Institutional Arbitration — The arbitration
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) as in effect on the date of
commencement of the arbitration proceeding, except as modified herein.

 

(c)                                  Number of Arbitrators — If the amount in
Dispute involves less than $2 million, exclusive of interest and costs, then the
arbitration shall be conducted and finally settled by a sole arbitrator.  If the
amount in Dispute, exclusive of interest and costs, is $2 million or more, if
the amount in Dispute is unknown, or if relief other than damages is sought,
then the arbitration shall be conducted and finally settled by the majority vote
of three (3) arbitrators.

 

(d)                                 Method of Selecting Arbitrators — If the
arbitration is to be conducted by a sole arbitrator, then the arbitrator will be
jointly selected by the Parties.  If the Parties fail to agree on the arbitrator
within thirty (30) days after the initiation of the arbitration, then the AAA
shall appoint the arbitrator.  If the arbitration is to be conducted by three
(3) arbitrators, each Party shall within fifteen (15) days after initiation of
the arbitration select one (1) arbitrator, and these two (2) arbitrators shall
select a third (3rd) presiding arbitrator.  If the two (2) Party-appointed
arbitrators fail to agree on the third (3rd) arbitrator within fifteen (15) days
after the appointment of the later of the two, then the third (3rd) arbitrator
shall be appointed by the AAA.

 

(e)                                  Place of Arbitration — Unless otherwise
agreed by the Parties, the situs of the arbitration under this Contract shall be
Oklahoma City, Oklahoma.

 

(f)                                   Qualifications and Conduct of the
Arbitrators — All arbitrators, no matter how selected, shall be and remain at
all times wholly independent, unbiased and impartial and shall provide the
Parties with a statement that they shall decide the case impartially.

 

(g)                                  Interim Measures — The arbitrators, or in
an emergency the presiding arbitrator acting alone in the event one or more of
the other arbitrators are unable to be involved in a timely fashion, may grant
interim measures including injunctions, attachments and conservation orders in
appropriate circumstances, which measures the Parties agree may be immediately
enforced by the arbitrators or by a court of competent jurisdiction. 
Notwithstanding the requirement for negotiation,

 

20

--------------------------------------------------------------------------------


 

prior to the constitution of the arbitration tribunal and thereafter as
necessary to enforce the arbitrators’ rulings or in the absence of the
jurisdiction of the arbitrators to rule on interim measures in a given
jurisdiction, any Party may apply to a court of competent jurisdiction for
interim measure, and the Parties agree that seeking and obtaining such measures
shall not waive the right to arbitration.  Furthermore, notwithstanding the
above provisions regarding negotiation, if either Party deems that time is of
the essence in resolving the dispute, it may initiate arbitration and seek
interim measures, as provided herein, and then comply with the requirements for
negotiations as long as they are fully completed before the commencement of the
final hearing on the merits in the arbitration proceeding.

 

(h)                                 Waiver of Appeals — To the extent permitted
by applicable Law, any right to appeal from or to cause a review of any arbitral
award by any court is hereby waived by the Parties.

 

(i)                                     Costs and Attorneys’ Fees — The arbitral
tribunal is authorized to award costs and attorneys’ fees or allocate them
between the Parties, and the costs of the arbitration proceedings, including
attorneys’ fees, shall be borne in the manner determined by the arbitral
tribunal.

 

(j)                                    Interest — Any award may include interest
from the date of any breach or violation of this Contract, as determined by the
arbitral award, and from the date of the award until paid in full.  Interest
shall be awarded at the rate stated in ITEM 7.1.

 

(k)                                 Punitive Damages — Penal, punitive, treble,
multiple, consequential, incidental or similar damages may not be recovered or
awarded in connection with any Dispute.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

TO GAS GATHERING CONTRACT

BETWEEN

DEVON GAS SERVICES, L.P., “SHIPPER”

AND

SWG PIPELINE, L.L.C., “GATHERER”

DATED MARCH 7, 2014

EFFECTIVE:  March 1, 2014

 

PLAT OF DEDICATED AREA

 

[g76501kq07i001.jpg]

 

With respect to Tarrant County, Texas, the “Dedicated Area” shall only apply to
those Contractually Dedicated Area Interests that are located entirely within
Abstract A-931 of the Abner Lee Survey.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

TO GAS GATHERING CONTRACT

BETWEEN

DEVON GAS SERVICES, L.P., “SHIPPER”

AND

SWG PIPELINE, L.L.C., “GATHERER”

DATED MARCH 7, 2014

EFFECTIVE:   March 1, 2014

 

REDELIVERY POINTS

 

1.              Existing and future interconnect points between Gatherer’s
Pipeline System and Third Party pipelines.

2.              Any other mutually agreeable point(s) between Shipper and
Gatherer.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

TO GAS GATHERING CONTRACT

BETWEEN

DEVON GAS SERVICES, L.P., “SHIPPER”

AND

SWG PIPELINE, L.L.C., “GATHERER”

DATED MARCH 7, 2014

EFFECTIVE:   March 1, 2014

 

SHORT FORM MEMORANDUM

 

MEMORANDUM OF GAS GATHERING CONTRACT

 

THIS MEMORANDUM OF GAS GATHERING CONTRACT (this “Memorandum”) is entered into
this 7th day of March, 2014 but effective as of the 1st Day of March, 2014
(“Effective Date”) by and between DEVON GAS SERVICES, L.P. (“Shipper”), with an
address of 333 West Sheridan Avenue, Oklahoma City, Oklahoma 73102-5015, and SWG
PIPELINE, L.L.C., with an address of 2501 Cedar Springs Road, Suite 100, Dallas,
TX 75201 (“Gatherer”).  Shipper and Gatherer are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

WHEREAS, Shipper and Gatherer entered into that certain Gas Gathering Contract
dated March 1, 2014 (the “Contract”) but made effective as of the Effective
Date, pursuant to which Gatherer will provide certain gas Gathering services as
therein set forth;

 

WHEREAS, any capitalized term used, but not defined, in this Memorandum shall
have the meaning ascribed to such term in the Contract; and

 

WHEREAS, the Parties desire to file this Memorandum of record in the real
property records of various counties located in the State of Texas, to give
notice of the existence of the Contract and certain provisions contained
therein.

 

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1.                                      Notice.  Notice is hereby given of the
existence of the Contract and all of its terms, covenants and conditions to the
same extent as if the Contract was fully set forth herein.  Certain provisions
of the Contract are summarized in Sections 2 through 5 below.

 

2.                                      Term.  The Contract shall be effective
from the Effective Date and shall continue and remain in full force and effect
for a primary term of ten (10) years (the “Initial Term”) and year-to-year
thereafter or as otherwise provided for in the Contract until terminated by
either Gatherer or Shipper (i) upon the giving of notice to the other Party of
its intention to terminate the Contract

 

1

--------------------------------------------------------------------------------


 

at least 180 Days prior to the end of the Initial Term or any subsequent
extension term or (ii) as otherwise provided for in the Contract.

 

3.                                      Dedication.  Subject to the exceptions,
exclusions, and reservations set forth in the Contract and the other terms and
conditions of the Contract, Shipper has exclusively dedicated and committed for
Gathering, and has agreed to deliver, or cause to be delivered, to Gatherer all
of the Committed Gas attributable to its Contractually Dedicated Area Interests
located within the area described in Schedule 1 attached hereto and incorporated
herein (the “Dedicated Area”).

 

4.                                      Covenant Running with the Contractually
Dedicated Area Interests.  So long as the Contract is in effect, the dedication
in the Contract shall be a covenant running with the Contractually Dedicated
Area Interests and, subject to the exceptions and reservations set forth in the
Contract, any complete or partial assignment of by Shipper of its Contractually
Dedicated Area Interests shall contain a provision obligating Shipper’s assignee
to recognize and perform its respective obligations under the Contract.

 

5.                                      No Amendment to Contract.  This
Memorandum is executed and recorded solely for the purpose of giving notice and
shall not amend nor modify the Contract in any way.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the day first above written.

 

 

SWG PIPELINE, L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

Darryl G. Smette

 

 

Executive Vice President

 

 

 

 

 

 

 

DEVON GAS SERVICES, L.P.

 

 

 

 

 

 

 

By:

 

 

 

Susan E. Alberti

 

 

Senior Vice President

 

3

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENTS

 

STATE OF OKLAHOMA

§

 

 

 

 

 

§

 

 

 

 

COUNTY OF OKLAHOMA

§

 

 

This instrument was acknowledged before me on 7th day of March, 2014 by Darryl
G. Smette, Executive Vice President of SWG PIPELINE, L.L.C., a Texas limited
liability company, on behalf of such entity.

 

 

 

 

Notary Public in and for Oklahoma

 

 

 

 

 

Printed or Typed Name of Notary

 

 

 

STATE OF OKLAHOMA

§

 

 

 

 

 

§

 

 

 

 

COUNTY OF OKLAHOMA

§

 

 

This instrument was acknowledged before me on the 7th day of March, 2014, by
Susan E. Alberti, Senior Vice President of DEVON GAS SERVICES, L.P., a Texas
limited partnership, on behalf of said entity.

 

 

 

 

Notary Public in and for Oklahoma

 

 

 

 

 

Printed or Typed Name of Notary

 

4

--------------------------------------------------------------------------------


 

Schedule 1 to
Memorandum of Gas Gathering Contract

 

PLAT OF DEDICATED AREA

 

[g76501kq09i001.jpg]

 

With respect to Tarrant County, Texas, the “Dedicated Area” shall only apply to
those Contractually Dedicated Area Interests that are located entirely within
Abstract A-931 of the Abner Lee Survey.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

TO GAS GATHERING CONTRACT

BETWEEN

DEVON GAS SERVICES, L.P., “SHIPPER”

AND

SWG PIPELINE, L.L.C., “GATHERER”

DATED MARCH 7, 2014

EFFECTIVE:  MARCH 1, 2014

 

Pursuant to ARTICLE 3.5 of the Contract, at any time and from time to time
during the term hereof, Shipper may request Gatherer to deliver to Shipper a
quantity of gas which Shipper will utilize for its gas lift system and/or other
equipment or systems (“System”) to facilitate production from such Wells. Such
service shall be offered by Gatherer to Shipper in accordance with the terms and
conditions as set forth below:

 

I.

 

From time to time during the term hereof, the services contemplated herein and
provided by Gatherer to Shipper shall only be eligible for those existing and/or
future Wells owned or controlled by Shipper which are located within the
Dedicated Area.

 

II.

 

Gatherer shall design and install regulating and measurement equipment
(hereinafter referred to as the “Facilities” and as further described in this
Article II) required in establishing a point at which gas can be delivered from
Gatherer’s Pipeline System to Shipper for use in the operation of a System at
each Well (“Lease Delivery Point”). Each Lease Delivery Point shall be located
at the Delivery Point for each Well on Gatherer’s Pipeline System. Such
Facilities shall consist of appropriately sized metering facilities (meter run,
EFM and communications equipment) and auxiliary facilities. Shipper shall
reimburse Gatherer a one-time charge of $*** for each of the new Facilities, to
be paid by Shipper to Gatherer within thirty (30) days of receipt of invoice.
Gatherer will own, operate and maintain, or cause to be operated and maintained,
the Facilities and Shipper shall pay to Gatherer a monthly fee $*** for each
Lease Delivery Point provided by Gatherer under this Agreement.

 

Notwithstanding the foregoing, Shipper hereby authorizes Gatherer to establish a
temporary point at which gas can be delivered from Gatherer’s Pipeline System to
Shipper for use on a short-term basis in operation of a System at each Well. 
Gatherer may design and install portable regulating and measurement equipment
(hereinafter referred to as the “Portable Facilities”) at said temporary point. 
Prior to the installation of Portable Facilities, Shipper shall notify a
representative of Gatherer at least three (3) days prior to such installation. 
Notice shall be made in any manner provided in the Contract as well as through
telephonic or email communication.  Each temporary Lease Delivery Point shall be
located at the Delivery Point for each Well on Gatherer’s Pipeline System.  Such
Portable Facilities shall consist of a complete portable meter system (meter
tube, EFM, battery, and solar panel).  Gatherer will own, operate and maintain,
or cause to be operated and maintained, the Portable Facilities.  Gatherer will
provide the EFM data and final measurement data to Shipper.  Shipper agrees to
reimburse Gatherer for the actual cost, within thirty (30) days of receipt of
invoice, incurred by Gatherer for the Portable Facilities authorized herein.

 

1

--------------------------------------------------------------------------------


 

At such time that a Facility or a Portable Facility is disconnected, relocated
and connected to another Lease Delivery Point, Shipper shall reimburse Gatherer
$*** for meter technician services to start up the facilities plus any actual
system refurbishment costs if required.  Shipper shall provide any other
services required to disconnect, relocate, and re-connect a Facility or Portable
Facility.  Further, Shipper shall be responsible for all meter damage incurred
during the disconnection, relocation and reconnection process.

 

III.

 

With respect to gas delivered by Gatherer to Shipper at the Lease Delivery
Point(s), Shipper agrees neither to resell nor to use the gas purchased incident
to this Agreement for any purpose other than those specified herein, nor to
assign this Agreement without the prior written consent of Gatherer, where such
consent shall not be unreasonably withheld.

 

IV.

 

It is understood that the gas supplied hereunder comes direct from wells in the
area and that the supply will be variable and may, at any time without notice,
temporarily or permanently cease. The gas may be untreated and unprocessed and
may contain various impurities, including but not limited to, water. Shipper
agrees to indemnify, hold harmless and defend Gatherer against any and all
claims, demands, suits, actions, and causes of actions asserting liability
arising downstream the Lease Delivery Point (s) for damage or injury to person
or persons or property resulting from the handling or use of such gas but only
to the extent such claims, demands, suits, actions, or causes of actions were
caused by the gross negligence or willful misconduct of Shipper.

 

V.

 

Gatherer shall have the right to shut off gas delivery to Shipper at any time
with notice for any of the following:

 

A. for repairs,

B. for want of supply,

C. for non-payment of bills when due, or

D. for a breach of any provision of this Agreement.

 

2

--------------------------------------------------------------------------------